Citation Nr: 1022134	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-26 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative disc disease of 
the lumbosacral spine.  

3.  Entitlement to service connection for residuals of a 
right hand injury.  

4.  Entitlement to service connection for a left ankle 
condition, to include aggravation of a pre-existing left 
ankle injury.  


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from March 1995 to March 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).  

In a July 2008 rating decision, the Veteran was awarded 
service connection for radiculopathy of the left lower 
extremity as secondary to his service-connected degenerative 
disc disease of the lumbosacral spine; evaluated 10 percent 
disabling.  That same month, the RO issued a statement of the 
case addressing the issues on appeal.  Following issuance of 
the statement of the case, the Veteran submitted a September 
2008 substantive appeal on which he acknowledged receipt of 
the statement of the case and stated "I am appealing your 
decisions."  See the September 2008 substantive appeal.  

A VA report of Contact (VA Form 119) dated in June 2009 
reflects that a VA employee contacted the Veteran to inquire 
as to whether the Veteran's statements on the September 2008 
substantive appeal pertained to the June 2006 rating decision 
or the July 2008 statement of the case.  The Veteran 
responded that he was "unsure" and requested that the VA 
employee send him an outline of his claims by facsimile.  No 
response from the Veteran was received.  A November 2009 
Report of Contact reflects that a VA employee attempted to 
contact the Veteran by phone twice in the month of November.  
The VA employee's voice message was met with no response from 
the Veteran.  

The Board notes that the Veteran is unrepresented in this 
matter.  However, as evidenced by the June 2009 and November 
2009 Reports of Contact, VA has attempted to clarify the 
Veteran's ambiguous statement on three separate occasions.  
Since the initial inquiry on June 2009, the Veteran has not 
responded.  Upon careful consideration of the submission from 
the Veteran's, the Board does not consider the Veteran's 
statement on his September 2008 substantive appeal as a 
notice of disagreement with the July 2008 rating decision.  
The statement does not make reference to the rating decision 
awarding service connection for lower left extremity 
radiculopathy.  Furthermore, the statement does express 
disagreement with the decisions rendered in the July 2008.  A 
Notice of Disagreement is a writing that expresses both 
disagreement with a rating decision and the desire for 
appellate review.   See 38 C.F.R. § 20.201 (2009).  
Accordingly, the Board lacks jurisdiction to review the 
actions undertaken in the July 2008 rating decision.  

The issues of entitlement to service connection for a right 
ankle disability, a sleep disorder, and a left ankle 
condition, to include aggravation of a pre-existing left 
ankle injury, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the Veteran if further action is required.  


FINDINGS OF FACT

1.  The competent medical and other evidence of record does 
not show that the Veteran has a sleep disorder.  

2.  The Veteran's service-connected degenerative disc disease 
of the lumbosacral spine has been manifested by flexion 
limited to 30 degrees with no prescribed bed rest and no 
ankylosis.

3.  The competent evidence of record does not show that the 
Veteran's service-connected degenerative disc disease of the 
lumbosacral spine is so exceptional or unusual that referral 
for extraschedular consideration by the designated authority 
is required.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

2.  The criteria for a 40 percent evaluation, but no higher, 
for service-connected degenerative disc disease of the 
lumbosacral spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 
(2009).

4.  The criteria for referral of the Veteran's service-
connected degenerative disc disease of the lumbosacral spine 
for consideration on an extra-schedular basis are not met.  
38 C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for service 
connection and a higher initial rating for his service-
connected degenerative disc disease of the lumbosacral spine.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (the Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Veteran's claim for a higher initial rating for his 
lumbosacral spine disability arises from a granted claim of 
service connection.  The Court observed that a claim of 
entitlement to service connection consists of five elements, 
of which notice must be provided prior to the initial 
adjudication:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2006).  

Letters dated in June 2005, June 2007, May 2008 and June 2009 
fully satisfied the duty to notify provisions, including 
notice of the degree of disability and effective date.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Although VCAA compliant notice with respect to the 
Court's decision in Dingess was not sent prior to initial 
adjudication of the Veteran's claim in June 2006, this was 
not prejudicial to him.  He was subsequently provided 
adequate notice in June 2007 and June 2008, he was provided 
an opportunity to respond with additional argument and 
evidence and the claims were readjudicated and additional 
SSOC's were provided to the Veteran in May 2009, June 2009 
and April 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
treatment records are in the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, with respect to claims for higher ratings, where 
the evidence of record does not reflect the current state of 
the Veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

With respect to the Veteran's claim for a higher evaluation 
for his service connected back disability, the RO provided 
the Veteran VA examinations in March 2006 and September 
2008.  There are no records suggesting an increase the 
Veteran's low back disability has occurred as compared to the 
prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected lumbar spine 
disability since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  

Concerning the March 2006 and September 2008 VA examinations, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The report of the March 2006 VA examinations reflect 
that the Veteran's complete claims file was available, and 
the examiner reviewed the Veteran's complete VA treatment 
records and conducted a full interview, recording his past 
medical history, his current complaints, and conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  

The September 2008 VA examination report reflects that the 
Veteran's VA medical records were reviewed; however the 
Veteran's complete claims file was not sent to the VA 
examiner for review.  In many instances, the Court has held 
that a failure to review the claims file renders a VA 
examination inadequate for rating purposes.  See, e.g., 
Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The 
[VA] examiner should have the Veteran's full claims file 
available for review."), but see Snuffer v. Gober, 10 Vet. 
App. 400, 403- 04 (1997) (review of claims file not required 
where it would not change the objective and dispositive 
findings made during a medical examination).  See also 38 
C.F.R. §§ 4.1, 4.2 (2009).  However, the Court recently held 
that when VA undertakes to provide a medical examination or 
obtain a medical opinion, the relevant inquiry is whether 
"the examiner providing the report or opinion is fully 
cognizant of the Veteran's past medical history."  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  

Thus, the Board is of the opinion that the VA examiners were 
apprised of the relevant medical history of the Veteran as it 
pertains to his current claim for a higher rating for his 
back disability, and that the reports were based on an 
accurate account of the evidence in the claims file.  As 
such, the Board finds the VA examinations adequate for rating 
purposes, and a remand for a new examination unnecessary.  
See 38 C.F.R. § 4.2 (2009).  The Veteran and his 
representative have not contended otherwise. 

With respect to the claim for service connection for a sleep 
disorder, the Board considered whether a VA compensation and 
pension examination is warranted.  VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

Here, as explained in further detail below, there is no 
competent evidence of a current sleep disorder; accordingly 
the Veteran has not presented a prima facie case for service 
connection and medical examination is not required at this 
point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curiam).  Even the low threshold articulated in McLendon for 
a suggestion of a relationship between current symptoms and 
any aspect of service is not met where, as here, there is no 
diagnosed disorder on which service connection can be based.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, service connection for certain chronic 
diseases, such as arthritis, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one (1) year 
from the date of separation from service.  See 38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2009).

Sleep Disorder

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability].

With respect to Hickson element (1), current disability, 
there is of record no competent evidence of a currently 
diagnosed sleep disorder.  Despite the requests from the RO, 
the Veteran has not submitted or identified any medical 
evidence which would establish a current sleep disorder for 
VA purposes.  Furthermore, the Veteran's extensive VA 
treatment records, while documenting treatment for numerous 
other diagnosed conditions, are negative for any objective 
evidence that a current sleep disorder exists.  

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim and has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

In this regard, the Board observes that the Veteran reported 
that he has trouble sleeping.  See the Veteran's September 
2008 substantive appeal.  The Veteran, as a lay person, is 
competent to note that he experiences trouble sleeping.  The 
Veteran, as a lay person, is competent to report that he 
experiences trouble sleeping.  See Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994) (the Veteran as a lay person is 
competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  However, he is not competent to provide evidence 
that his perceived difficulty sleeping results from a current 
chronic disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

In the absence of any diagnosed sleep disorder, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) [service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) 
has not been met for the sleep disorder claim, and it fails 
on this basis alone.

In summary, the Board concludes that in the absence of a 
current diagnosis of a sleep disorder, service connection is 
not warranted.  A preponderance of the evidence is against 
the claim, and the benefit sought on appeal is accordingly 
denied.

III.  Increased Rating

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, ratings are assigned as follows:

20 percent -- Forward flexion of the thoracolumbar spine 
greater than 20 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of 
the entire thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire 
spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for:  a 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent disability rating for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a maximum schedular rating of 60 percent is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Lumbar Spine Disability

To obtain a disability rating higher than the currently-
assigned 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran would have to 
demonstrate forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  These criteria are disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 
(1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met].

The most restricted measurement of forward flexion exhibited 
by the Veteran was identified during a March 2006 VA 
examination, at which time forward flexion of the lumbar 
spine was to 45 degrees.  However, the March 2006 VA examiner 
noted that the Veteran complained of pain at 30 degrees of 
flexion.  See the March 2006 VA examination report. 

While the March 2006 VA examiner noted that there was no 
additional limitation of motion upon repetitive testing, the 
Board, with consideration of the Court's decision in DeLuca 
and 38 C.F.R. §§ 3.40 and 3.45, finds that the Veteran's 
complaints of pain at 30 degrees of flexion constitute 
functional impairment that more closely approximates a 40 
percent disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine throughout the course 
of this appeal.  

The Board notes in passing that the Veteran has not exhibited 
ankylosis of the entire thoracolumbar spine.  Furthermore, 
even taking into account such factors as pain, stiffness, 
flare-ups, aching, weakness, weakened movement, excess 
fatigability, and incoordination, the Veteran's lumbosacral 
spine disability does not closely approximate ankylosis.   
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis, supra 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  The 
medical evidence of record fails to demonstrate the presence 
of any ankylosis, favorable or unfavorable.  The 
aforementioned March 2006 and September 2008 VA examination 
report notes that thoracolumbar spine ankylosis is not 
present.  Because the Veteran is able to move his lower back 
joint, by definition, it is not immobile.  Therefore, 
ankylosis is not shown.

The General Ratings Formula also requires that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are separately 
evaluated under an appropriate Diagnostic Code.  See the 
General Rating Formula for Diseases and Injuries of the 
Spine, at Note (1).  However, the Veteran already receives 
separate evaluations based on radiculopathy to both lower 
extremities associated with his service-connected 
degenerative disc disease of the lumbosacral spine.  The 
Veteran has not perfected appeals of the disability 
evaluations assigned for his radiculopathy.  Accordingly, 
those ratings are not before the Board at this time.  
Additionally, the Veteran specifically denied any bowel or 
bladder impairment secondary to his service-connected 
degenerative disc disease of the lumbosacral spine.  See the 
September 2008 VA examination report.  Accordingly, further 
consideration of any neurological manifestations is not 
warranted.  

In reaching this conclusion, the Board has considered whether 
evaluation of the Veteran's degenerative disc disease of the 
lumbosacral spine under the criteria for intervertebral disc 
syndrome based on incapacitating episodes would not warrant 
an evaluation in excess of 40 percent.  However, the Board 
notes that at the September 2008 VA spine examination, the 
Veteran reported no incapacitations, to include prescribed 
bed rest from a physician, that year.  Likewise, none of the 
Veteran's medical records reflects such prescription of bed 
rest.  As such, a higher evaluation pursuant to the criteria 
for intervertebral disc syndrome is not applicable.  

Accordingly, the Board concludes that the preponderance of 
the evidence does not support a schedular evaluation in 
excess of 40 percent evaluation.

Having reviewed the evidence pertinent to this claim, the 
Board finds that a 40 percent disability rating is for 
application.  The current evaluation contemplates forward 
flexion of the thoracolumbar spine 30 degrees or less.  A 
higher evaluation requires evidence demonstrating ankylosis 
of the entire thoracolumbar spine, or intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  Here, there 
is no showing of ankylosis of the entire thoracolumbar spine.  
As described above, the Veteran does retain some motion of 
the thoracolumbar spine.  Moreover, evaluation of the 
Veteran's low back syndrome under the criteria for 
intervertebral disc syndrome based on incapacitating episodes 
would not warrant a more than a 40 percent rating.  

The Board has considered the possibility of staged ratings.  
See Fenderson; Hart, both supra.  The Board, however, 
concludes that the criteria for an initial rating in excess 
of 40 percent have at no time been met.  Accordingly, staged 
ratings are inapplicable.  See id.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the Veteran's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the Veteran's spine disability 
is not inadequate.  The Veteran's complaints during 
examination relate to chronic pain and limited motion.  These 
are the symptoms contemplated by the General Ratings Formula 
and the Notes directing the use of the Formula.  It does not 
appear that the Veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  In other words, he does not 
have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for 
the service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

In conclusion, the Board finds that the evidence does not 
support an evaluation in excess of 20 percent for the 
Veteran's service-connected degenerative disc disease of the 
lumbosacral spine.  As there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence, the benefit-of-the-doubt rule is not for 
application and the claim must be denied.  38 U.S.C.A. § 
5107.


ORDER

Entitlement to service connection for a sleep disorder is 
denied.  

Entitlement to an initial evaluation of 40 percent for 
service-connected degenerative disc disease of the 
lumbosacral spine is granted, subject to controlling 
regulations governing the payment of monetary benefits.


REMAND

Right Hand

With respect to the claim for service connection for a right 
hand disability, the Veteran was afforded a VA examination in 
March 2006.  The examiner noted that the Veteran had 
decreased sensation of the right hand ulnar nerve 
distribution compared to the left with some right median 
nerve decrease sensation.  Diagnosis was mild medial nerve 
compression at the wrist.  However, the examiner did not 
provide an opinion as to whether this condition was 
etiologically related to service.  

Once VA provides an examination, it must be adequate or VA 
must notify the veteran why one will not or cannot be 
provided. An examination is adequate if it "takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  
As the 2006 medical examination is not adequate and the 
subsequent September 2008 examination did not address the 
Veteran's claimed right hand disability, the Board is of the 
opinion that a new VA examination should be scheduled. 

Left Ankle

The Veteran contends that he suffered a left ankle injury and 
underwent left ankle surgery prior to his service.  He 
contends that this pre-existing left ankle injury was 
aggravated by his service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2009).  A finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

At entry to active duty in November 1994, the Veteran had a 
physical examination, the report of which reflects that the 
Veteran exhibited a four-inch surgical scar on his "outer" 
left ankle and that the Veteran reported that he had 
fractured his fibula playing high school football.  Private 
medical records submitted by the Veteran reflect that the 
injury necessitated surgery and the implantation of a fibula 
plate which was removed in June 1994.  See medical records 
from the University of Kentucky Sports Medicine Center dated 
from September 1993 to August 1994.  The evidence is uniform 
on this point.  The Board concludes that the Veteran's 
November 1994 enlistment examination and the private 
treatment records are clear and unmistakable evidence 
sufficient to rebut the presumption that the Veteran was 
sound at entry to service.  See Vanerson, supra.

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The March 2006 VA examiner noted that the Veteran had a pre-
existing left ankle injury.  While the March 2006 VA examiner 
also noted that the Veteran had "no significant abnormality 
in [the Veteran's] left ankle", a March 2006 X-ray performed 
by VA in connection with the March 2006 VA examination notes 
"minimal periosteal reaction at the distal shaft of the 
fibula [that] is suspicious for a stress fracture."  See a 
March 2006 VA X-ray.  Hickson element (1) is arguably 
demonstrated.  

The Veteran's service treatment records reflect that he 
"twisted" his left ankle while running in April 1995.  The 
Veteran's left ankle was splinted for s short time and he 
returned to duty.  Accordingly, Hickson element (2) 

Regarding Hickson element (3), medical nexus, the March 2006 
VA examiner flatly stated that the Veteran's left ankle 
condition was less likely as not caused by or the result of 
his military service.  See the March 2006 VA examination 
report.  

The Board notes that this opinion is inadequate for rating 
purposes.  As noted above, the standard of whether a pre-
existing injury has been aggravated beyond normal progression 
is one of clear and unmistakable evidence.  See Vanerson, 
supra.  

Without this conflict in medical authority, the Board is 
presented with a question requiring medical expertise.  In 
such cases, the Board cannot rely on its own medical 
judgment.  See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  Accordingly, the Veteran should be scheduled for a 
VA examination to obtain an adequate opinion addressing the 
matter of in-service aggravation of the Veteran's pre-
existing left ankle condition.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
orthopedic examination conducted by an 
appropriate medical professional to 
determine the nature, extent, and 
etiology of any manifested right hand and 
left ankle disabilities, to include 
aggravation of a pre-existing left ankle 
injury.  All indicated tests and studies 
should be performed.  The claims folder 
and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination.

The examiner should provide an opinion 
with regard to each question listed 
below.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.

Right Hand
a.  The examiner should provide a 
diagnosis for any currently 
manifested right hand and/or right 
wrist disability, to include nerve 
compression.

b.  For each right hand and/or right 
wrist disability identified, the 
examiner should proffer an opinion 
as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that the 
disability is etiologically related 
to the Veteran's active military 
service.  

 Left Ankle
a.  The examiner should provide a 
diagnosis for any currently 
manifested left ankle disability.

b.  The examiner should proffer an 
opinion as to whether the evidence 
of record clearly and unmistakably 
shows that the Veteran had a chronic 
left ankle disability that existed 
prior to his entry onto active duty.

c.  If the VA examiner finds that a 
left ankle disability existed prior 
to service, the examiner should 
proffer an opinion as to whether the 
evidence of record clearly and 
unmistakably show that the pre-
existing injury was not aggravated 
by service, beyond the natural 
progression of the disorder?  In 
this regard, the examiner is 
specifically asked to address 
whether the Veteran's currently 
manifested left ankle condition 
could be an aggravation of the pre-
existing left ankle injury.

d.  If the VA examiner finds that 
the Veteran's current left ankle 
disability did not exist prior to 
service, the examiner should proffer 
an opinion as to whether it is at 
least as likely as not that the 
Veteran's current left ankle 
disability was incurred active 
military service, or otherwise 
related to the Veteran's period of 
active military service.  

A complete rationale must be provided for 
all opinions rendered.  If a requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
must explain why it would be speculative 
to respond.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for a right hand disability and left 
ankle condition, to include aggravation 
of a pre-existing left ankle injury, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and 
afford a responsible period of time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until she is so informed.  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of her claims.  38 
C.F.R. § 3.655 (2009).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


